993 F.2d 913
301 U.S.App.D.C. 251
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Larry Anthony BASKIN, Appellant.
No. 92-3156.
United States Court of Appeals, District of Columbia Circuit.
April 26, 1993.

Before:  WALD, RUTH B. GINSBURG and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that appellant's conviction be affirmed.   The district court did not abuse its discretion in limiting appellant's cross-examination of the police officer so as to avoid disclosure of the identity of the confidential police informer.   See McCray v. Illinois, 386 U.S. 300 (1967).   Moreover, the record amply supports the district court's finding of probable cause to arrest appellant.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.